Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-20-00215-CV

                       IN THE INTEREST OF L.S. and C.S., Children

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA00541
                     Honorable Charles E. Montemayor, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is unable to afford payment of costs. No costs of court are taxed in this appeal.

       SIGNED October 6, 2020.


                                                _____________________________
                                                Patricia O. Alvarez, Justice